Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2021 has been entered.

DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 04/08/2021 and the Request for Continued Examination filed 04/29/2021. Before this action, the claims stood rejected under 35 U.S.C. 101.

Response to arguments
Applicant's arguments filed 04/08/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 101 have been withdrawn.

Reasons for Allowance
Claims 1-6, 8-13, and 15-19 are allowed.
Claims 1-6, 8-13, and 15-19 are allowable over the prior art. The Examiner’s reasons were described on page 6 of the final rejection dated 03/04/2021.


Claims 1-6, 8-13, and 15-19 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes such as ordered sequences of data analysis processes that determine consensus values for data fields. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including “a corresponding data field of a plurality of data objects associated with a common entity in a repository, wherein the corresponding data field is the same data field across the plurality of data objects and at least two of the data objects include different values for the corresponding data field,” "generating and storing, via the at least one processor, a new data object in the repository for the common entity including the consensus value for the corresponding data field of each of the plurality of data objects and an indicator to distinguish the new data object from the plurality of data objects as containing the consensus value," and “processing, via the at least one processor, a query for the repository including the plurality of data…”
These limitations go beyond a generic computer implementation of the abstract idea and represent an improvement in technology by improving analytical processing speed and accuracy by distinguishing data records generated with higher quality data and processing the query against those records instead. See par. [0090] and [0091] of the published version of the subject application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN DURANT/Primary Examiner, Art Unit 3626